Filed 1/22/21 P. v. Jenkins CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                     B294747

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. BA467828)
        v.

JASMINE JENKINS,

        Defendant and Appellant.

In re                                                          B301638

        JASMINE JENKINS                                        (Los Angles County
                                                               Super. Ct. No. BA467828)
        on

        Habeas Corpus.
      APPEAL from judgments of the Superior Court of Los
Angeles County, Lisa B. Lench, Judge. Affirmed.
      Rudolph J. Alejo, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Zee Rodriguez and Paul S. Thies, Deputy
Attorneys General, for Plaintiff and Respondent.
                      ____________________

       Jasmine Jenkins appeals from her conviction for
manslaughter, contending the trial court made instructional and
evidentiary errors, and the prosecutor committed misconduct.
We affirm. Jenkins also petitions for a writ of habeas corpus on
the ground that the prosecution failed its obligation to provide
the defense with material exculpatory evidence. We issued an
order to show cause (OSC) on the issue, and now deny the
petition and discharge the OSC.
                          BACKGROUND
       In the evening of January 19, 2018, Brittneeh Williams
drove to Jenkins’s apartment with Kassadi, Williams’s young
daughter, to allow Kassadi to visit her father, Kayuan Mitchell,
Jenkins’s current boyfriend. At the apartment, Williams and
Mitchell got into a fight that resulted in Mitchell beating
Williams and causing her to bleed from her forehead.
       Jenkins arrived in her car, her young son by Mitchell in the
backseat, and taunted Williams. Mitchell got in Jenkins’s car
and they drove away, but Williams, who had by now called her
sister, Sade Williams, put Kassadi in the backseat and gave
chase.




                                 2
      Being chased by Williams, who was driving erratically,
Mitchell instructed Jenkins to pull into a gas station. Williams
also pulled in, left her car to come over to Jenkins’s car, and
shouted at the other woman and possibly punched her through
the open window. Mitchell exited Jenkins’s car and tried to
restrain Williams, but had difficulty doing so, in part because
Jenkins continued to taunt Williams from her car.
      After back and forth scuffles between Mitchell and
Williams, Jenkins exited her car with a large kitchen knife and
stabbed Williams three times, killing her just as Sade Williams
arrived.
      Before trial, Jenkins’s counsel moved to admit hearsay
statements made by Mitchell to police about the events at the gas
station. The trial court provisionally denied the motion, but
noted Jenkins could renew it during trial. Jenkins’s counsel
never renewed the motion.
      At trial, Ajay Panchal, a deputy medical examiner for the
Los Angeles County Coroner, testified that Williams suffered
three stab wounds to her chest and abdomen, any one of which
would have been fatal. Panchal opined that a person suffering
these injuries could still stand up and run for a very short period
of time.
      The prosecution presented three security camera video
recordings depicting the fight. Collectively, they revealed that
the skirmish outside Jenkins’s car between Williams on one side
and Jenkins and Mitchell on the other lasted about a minute. It
involved three discrete encounters between Jenkins and
Williams, the first two occurring at the gas pumps and the last at
a bus stop on the sidewalk. In the first, Williams was thrown
violently to the ground by Mitchell, presumably to keep her away




                                 3
from Jenkins. In the second, Williams popped up and charged
Jenkins and attacked her, but was driven off and held by Mitchell
at the bus stop. In the third encounter, as Williams was being
restrained by Mitchell at the bus stop, Jenkins approached and
attacked her. The poor quality and limited coverage of the videos
makes it impossible to see when the stabbing occurred.
       Sade Williams testified that Jenkins stabbed her sister
while Mitchell held her in a bear hug.
       A.V., a 10-year-old who was with her mother at the bus
stop, testified that Jenkins followed Williams to the bus stop,
took a six-inch knife from her back pocket, said, “This is gonna be
real scary,” and stabbed Williams. A.V. testified that Jenkins
was smiling and angry, “like a psychopath.”
       Jenkins testified that when she exited her car and
approached Williams, the other woman charged and started
hitting her. In response, Jenkins waived her knife at Williams
and backed up to get away, but then fell, with Williams falling on
top of her. Jenkins testified variously that she stabbed Williams
only once, stabbed her three times, and had no idea that she had
stabbed her.
       The prosecution argued Jenkins stabbed Williams during
the first and possibly third encounters, but not the second. The
defense theorized that Jenkins stabbed Williams only during the
second encounter, to defend herself from the latter’s attack.
       A jury acquitted Jenkins of murder but convicted her of
voluntary manslaughter, and the court sentenced her to 11 years
in prison.
       Jenkins appeals. She also petitions for a writ of habeas
corpus on the ground that the prosecution failed to disclose before
trial that in 2006 both Brittneeh and Sade Williams were




                                4
adjudicated in juvenile proceedings to have assaulted three
women.
                                DISCUSSION
I.       Appeal
         Jenkins contends the trial court erred in excluding
Mitchell’s hearsay statements to police about the fight and in
failing to give a unanimity instruction, and the prosecutor
committed prejudicial misconduct.
         A.   Mitchell’s Hearsay Statements were
Inadmissible
         Mitchell refused to testify, but in a statement to police he
described Williams as the primary aggressor in the fight with
Jenkins. The trial court excluded the statement as inadmissible
hearsay. Jenkins contends the court erred in excluding Mitchell’s
story because it constituted a statement against penal interest,
which renders the hearsay admissible. We disagree.
         Hearsay evidence is a statement made by a witness not
testifying at the hearing and offered to prove the truth of the
matter asserted. (Evid. Code, § 1200, subd. (a).) Hearsay is
inadmissible unless an exception applies. (Evid. Code, § 1200,
subd. (b).)
         “Evidence of a statement . . . is not made inadmissible by
the hearsay rule if the declarant is unavailable as a witness and
the statement, when made, . . . so far subjected him to the risk of
. . . criminal liability . . . that a reasonable man in his position
would not have made the statement unless he believed it to be
true.” (Evid. Code, § 1230.)
         We review a decision to admit or exclude evidence under
the reasonable probability standard for prejudice. (People v.




                                  5
Watson (1956) 46 Cal.2d 818, 836; People v. Trujeque (2015) 61
Cal.4th 227, 280.)
        Because the issue here is whether Mitchell’s statement
subjected him to the risk of criminal liability, we will focus on the
arguably inculpatory portions.
        Mitchell told police the following: “I am trying to see what
Brittneeh is doing. I’m talking to her. She’s going off. . . . But I
am trying to distract her so Jas can pull out of the driveway.”
        “I am telling Jas like -- [. . . ¶] so Brittneeh in the car, catch
up to us, now she is like chasing us, but I am telling her there’s
kids in the car. I am telling Jasmine my son here, my daughter
in there. Don’t run from her. You don’t have to act like we
running. Pull into the gas station. So we pulled into the gas
station.”
        “[I] hop out. I come right in the middle of the car. I said
Brittneeh, what are you doing? Like you got Kassadi in there. I
told you too like you doing all of this for no reason. . . . Brittneeh
hops out of her car, run around the car to Jas right here. [I]t was
so fast I couldn’t even just grab her like so she couldn’t throw a
hit.”
        “When [Brittneeh punched Jasmine through the car
window], I grabbed her from the back of her collar and yanked
her back. [ . . . ¶] To break it up -- yeah, to yank her back, to
break it off. When I yanked her back, she fell. I ran up in front
of Brittneeh, and then I just grabbed her so couldn’t move. [ . . . ¶
. . . ] So now by the time I’m bear hugging her, her sister pull up,
[Sade], and she see me holding her, so I guess she think she
running around, she think she was getting beat up. So as soon as
[Sade] get about how close you guys are, I grab [Sade] too because




                                    6
she was riled up too. So I grabbed her, and I’m holding them.
I’m trying to calm them down.”
       “She fell back ‘cause I -- yanked her back, and you know,
it’s backwards, so she fell down. [ . . .¶] But before she can get
up, it wasn’t Jas who I’m trying to calm down. It’s Brittneeh. So
before she can get up, I ran up to her and hugged her, like you
know, bear hug. Not squeezing the life out of her, but just where
she can’t move. [. . . ¶] Right, and she trying to get away. She’s
trying to get back to Jas.”
       None of this was inculpatory, and the court acted within its
discretion in excluding it as inadmissible hearsay.
       Jenkins argues that Mitchell’s admission that he “yanked”
Williams could have subjected him to prosecution for assault. We
disagree. The clear import of Mitchell’s statement was that he
intervened in a fight to save the combatants, and the trial court
was well within its discretion in seeing it this way.
       Jenkins argues exclusion of the evidence violated her due
process rights. We disagree. (People v. Brown (2003) 31 Cal.4th
518, 545 [the “routine application of state evidentiary law does
not implicate [a] defendant’s constitutional rights”].)
       B.     No Unanimity Instruction was Necessary
       Jenkins argues the trial court prejudicially erred by
refusing to give a unanimity instruction such as CALCRIM No.
3500, as the assault in this case involved three discrete acts of
violence, and the jury might have failed to reach a unanimous
verdict on any one of them. We disagree.
       “In a criminal case, a jury verdict must be unanimous.
[Citations.] . . . Additionally, the jury must agree unanimously
the defendant is guilty of a specific crime. [Citation.] Therefore,
cases have long held that when the evidence suggests more than




                                 7
one discrete crime, either the prosecution must elect among the
crimes or the court must require the jury to agree on the same
criminal act. [Citations.] [¶] This requirement of unanimity as
to the criminal act ‘is intended to eliminate the danger that the
defendant will be convicted even though there is no single offense
which all the jurors agree the defendant committed.’ [Citation.]
For example, in People v. Diedrich [(1982)] 31 Cal.3d 263, the
defendant was convicted of a single count of bribery, but the
evidence showed two discrete bribes. We found the absence of a
unanimity instruction reversible error because without it, some of
the jurors may have believed the defendant guilty of one of the
acts of bribery while other jurors believed him guilty of the other,
resulting in no unanimous verdict that he was guilty of any
specific bribe. [Citation.] ‘The [unanimity] instruction is
designed in part to prevent the jury from amalgamating evidence
of multiple offenses, no one of which has been proved beyond a
reasonable doubt, in order to conclude beyond a reasonable doubt
that a defendant must have done something sufficient to convict
on one count.’ ” (People v. Russo (2001) 25 Cal.4th 1124, 1132.)
      No unanimity instruction is required “when the acts
alleged are so closely connected as to form part of one
transaction. [Citations.] The ‘continuous conduct’ rule applies
when the defendant offers essentially the same defense to each of
the acts, and there is no reasonable basis for the jury to
distinguish between them.” (People v. Stankewitz (1990) 51
Cal.3d 72, 100.)
      Even where the evidence shows that more than one act
could suffice for a conviction of a particular offense, a unanimity
instruction is not always required. For example, when a single
homicide is charged, “unanimity as to exactly how the crime was




                                 8
committed is not required.” (People v. Russo, supra, 25 Cal.4th at
p. 1135.)
       Here, Jenkins committed only one discrete crime:
manslaughter, and was not entitled to a unanimous verdict as to
the particular manner in which the manslaughter occurred. (See
People v. Pride (1992) 3 Cal.4th 195, 249-250.) Because the
evidence did not suggest two discrete manslaughters occurred,
and raised only “the possibility the jury may divide, or be
uncertain, as to the exact way the defendant is guilty of a single
discrete crime” (People v. Russo, supra, 25 Cal.4th at p. 1135), a
unanimity instruction was not appropriate.
       Jenkins argues that a unanimity instruction is required
even if a crime can be portrayed as a continuous course of
conduct, if “the record also reveals that defendant tendered a
different defense to each alleged” act. (People v. Hernandez
(2013) 217 Cal.App.4th 559, 574.) Without a unanimity
instruction, she argues, six jurors could have found that he was
perfectly justified during the second incident but not the first,
while six other jurors could have found that the first incident
never happened but convicted her after finding the second
incident unjustified by perfect self-defense. In such a scenario,
Jasmine would stand convicted based on the combined findings of
two separate factions, each constituting only half the jury.
       The argument is without merit because it is impossible to
assign the stabbing to any discrete moment in which Jenkins
could have acted in self-defense. The video evidence failed to
depict the stabbing at all, and Jenkins’s testimony was variable
and nonspecific. Sade testified that the stabbing occurred when
Mitchell held Williams in a bear hug. And A.V. testified it
occurred after Mitchell had pushed Williams to the bus stop.




                                9
       No reasonable juror could conclude, and Jenkins does not
contend, that Jenkins could have stabbed Williams in self-
defense while she was under Mitchell’s control. Either Jenkins
stabbed Williams while Mitchell restrained her, or she stabbed
her as part of one continuous transaction—the fight. Either way,
no unanimity instruction was required, and the trial court acted
within its discretion in declining to give one.
       C.     There was No Prosecutorial Misconduct
       After she killed Williams but before she was arrested,
Jenkins made several statements on Instagram about the fight.
In them, she bragged about her role and prowess. The
statements were inconsistent with Jenkins’s trial testimony,
where she portrayed Williams as a serious threat.
       During closing argument, the prosecutor commented on the
discrepancy. She said, “This is how she’s talking about the
incident weeks later where someone is dead. ‘The bitch tried to
run up on my window again. I hopped out.’ She tried to run up
on my window again. What does she testify to? She hit me
through the window, one punch. That’s funny. Doesn’t mention
that at all.” The prosecutor said Jenkins’s testimony was a “bald-
faced lie[].”
       Jenkins contends these statements constitute misconduct.
We disagree.
       “ ‘Improper remarks by a prosecutor can “ ‘so infect [] the
trial with unfairness as to make the resulting conviction a denial
of due process.’ ” ’ ” (People v. Carter (2005) 36 Cal.4th 1114,
1204.) “[A] prosecutor who uses deceptive or reprehensible
methods to persuade either the court or the jury has committed
misconduct, even if such action does not render the trial
fundamentally unfair.” (Ibid.) Although the prosecutor “ ‘may




                                10
vigorously argue his case and is not limited to “Chesterfieldian
politeness’ ” [citations],” excessive appeals to the sympathy or
passions of the jury are inappropriate at the guilt phase of a
criminal trial, such as directing the jury to view the crime
through the eyes of the victim. (People v. Fields (1983) 35 Cal.3d
329, 363.)
       Here, the prosecutor’s reference to the discrepancy between
Jenkins’s statements on Instagram and her trial testimony
constituted fair commentary on the evidence, and beyond a
reasonable doubt had no power to excite the jury’s sympathy or
passions beyond that afforded by the substantive evidence.
II.    Petition for Writ of Habeas Corpus
       In 2006, the Williams sisters, both juveniles, were declared
wards of the court due to their having committed three hate-
crime assaults with force likely to produce great bodily injury.
(People v. Emerald R. (Mar. 4, 2010, B196643), Lexis 1567,
nonpub. opn.)1
       Jenkins contends the prosecutor violated her constitutional
and statutory rights by failing to disclose this material fact before
trial. (See Pen. Code, § 1054.1 [prosecution must disclose all
relevant and exculpatory evidence]; Brady v. Maryland (1963)
373 U.S. 83, 10 L.Ed.2d 215 (Brady) [due process requires
prosecution to turn over all material evidence to the defense].)
We disagree.



      1 The juveniles in People v. Emerald R., supra, B196643,
are referred to as “Brit. W.” and “Sade W.”, which Respondent
contends fails to establish they were the Williams sisters here.
That is a fair point, but for present purposes we will assume Brit.
W. and Sade W. were Brittneeh and Sade Williams.



                                 11
       A.     Pertinent Procedural History
       During pretrial discovery, the prosecution disclosed that
both Brittneeh and Sade had prior criminal records.
       The prosecution provided Sade’s RAP sheet as follows:
“Juvenile arrest-10/31/06 arrest for PC 212.5(c), PC 245(a)(l), PC
422.7(a), PC 242 with Long Beach PD-- no dispo stated or charges
filed[;] 12/21/07 arrest for PC 487(B)(3) with Lakewood PD;
convicted Pc 487(a) on 02/25/08, case number 8BF00075; 03/07/13
conviction set aside and dismissal granted PC 1203.4.”
       The prosecutor, Deputy District Attorney Lisa Kassabian,
declares in these original habeas proceedings that she was unable
to obtain further information regarding the disposition of Sade’s
2006 arrest due to the passage of time and the fact that it was
adjudicated as a juvenile matter. Kassabian declares that had
she learned of any further information, she would have forwarded
it to defense counsel.
       The prosecution also provided evidence that in 2015 and
2016 Brittneeh had committed battery on Jenkins herself, a
matter that was disclosed and explored at trial.
       B.     Pertinent Law
       “Under Brady . . . and its progeny, the prosecution has a
constitutional duty to disclose to the defense material exculpatory
evidence, including potential impeaching evidence. The duty
extends to evidence known to others acting on the prosecution’s
behalf, including the police. [Citations.] The duty to disclose
‘exists even though there has been no request by the accused.’
[Citations.] For Brady purposes, evidence is material if it is
reasonably probable its disclosure would alter the outcome of
trial. [Citations.] [¶] ‘There are three components of a true
Brady violation: The evidence at issue must be favorable to the




                                12
accused, either because it is exculpatory, or because it is
impeaching; that evidence must have been suppressed by the
State, either willfully or inadvertently; and prejudice must have
ensued.’ ” (People v. Superior Court (Johnson) (2015) 61 Cal.4th
696, 709-710 (Johnson).)
       C.    Analysis
       Jenkins contends that had she known about the 2006
adjudications, she would have used them to portray Brittneeh as
the aggressor in the fight with Jenkins, and to impeach Sade’s
credibility.
       We will assume solely for purposes of these proceedings
that the prosecutor should have disclosed the 2006 adjudications
to the defense, a matter that is in no way certain, as nothing
suggests the prosecutor had reason to doubt the statement in
Sade’s rap sheet that there had been no disposition of the matter.
We will also assume that had Jenkins known of the 2006
adjudications, she would have been able to get them before the
jury, another entirely uncertain matter.
       Even given these two assumptions, there is no reasonable
probability that disclosure of the 2006 adjudication would have
altered the outcome of trial.
       As to Brittneeh, the 2006 juvenile adjudication
demonstrated not only that she had been violent 12 years earlier.
The 2015 and 2016 offenses, of which Jenkins was aware,
indicated that Brittneeh had recently been violent against her.
Moreover, the circumstances of the instant crime, and the video
evidence, both showed that Brittneeh was an aggressor here. She
chased Jenkins in her car, and was shown on video attacking her
at the gas station. The jury thus already knew that Brittneeh
had a penchant for violence against Jenkins.




                               13
       Evidence is only material if there is a reasonable
probability its admission would alter the trial result. (Banks v.
Dretke (2004) 540 U.S. 668, 699.) Here, there is no reasonable
probability that a jury that knew Brittneeh chased Jenkins in her
car, attacked her at the gas station, and had attacked her twice
before, yet still convicted Jenkins of manslaughter, would have
convicted Jenkins of a lesser offense had they been informed that
Brittneeh had assaulted other women 12 years earlier. (See
United States v. Agurs (1976) 427 U.S. 97, 113-114 [no Brady
violation where evidence of prior adjudications was largely
cumulative of evidence already presented at trial of the victim’s
violent nature].)
       As to Sade, the 2006 juvenile adjudication could have been
used only to impeach her testimony. But the only material part
of Sade’s testimony was to the effect that Jenkins was not acting
in self-defense when she stabbed Williams. This fact was
corroborated by A.V., who testified Jenkins followed Williams to
the bus stop to stab her.
       Impeachment evidence is generally material where the
witness “ ‘ “supplied the only evidence linking the defendant(s) to
the crime,” [citations], or where the likely impact on the witness’s
credibility would have undermined a critical element of the
prosecution’s case [citations]. In contrast, a new trial is generally
not required when the testimony of the witness is “corroborated
by other testimony.” ’ ” (People v. Salazar (2005) 35 Cal.4th 1031,
1050.) In light of A.V.’s corroboration, it is not reasonably
probable that the 2006 juvenile adjudication would have “put the
whole case in such a different light as to undermine confidence in
the verdict.” (Kyles v. Whitley (1995) 514 U.S. 419, 435.)




                                 14
                       DISPOSITION
     The judgment is affirmed, the writ denied, and the order to
show cause discharged.
     NOT TO BE PUBLISHED




                                               CHANEY, J.
We concur:




             ROTHSCHILD, P. J.




             BENDIX, J.




                               15